989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  E. L. MASON, Petitioner.
No. 92-8098.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 2, 1993Decided:  March 17, 1993

On Petition for Writ of Mandamus
E. L. Mason, Petitioner Pro Se.
PETITION DENIED.
Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
E. L. Mason petitions this Court for a writ of mandamus directing the district court to transfer the underlying matter to the Middle District of North Carolina, to disqualify the district judge, and to enter a final default judgment in the underlying matter.  We deny the petition.


2
Mason has made no showing of extrajudicial bias, and neither transfer of the case nor disqualification of the judge is warranted.   See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).  Further, the district court treated the case, which was dismissed with prejudice on October 28, 1992, in an expeditious and timely fashion.  Finally, as the mandamus petition was filed prior to a final judgment, and, in any event, as mandamus may not be used as a substitute for appeal,  see In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979), the underlying judgment is not before us.


3
We note that Mason moved for expedited consideration of this petition.  Accordingly, we have vacated our earlier order consolidating this petition with two of Mason's other appeals;  we have considered this petition as expeditiously as possible given the Court's current case load.


4
Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED